In an action to recover damages for personal injuries, the appeal is from an order dated June 28,1955, which resettled an order dated June 13,1955, granting appellant’s motion for substitution of attorneys, fixing the fee of the outgoing attorney at a certain amount, and providing that the outgoing attorney may retain the papers in his possession until the sum fixed is paid, and from the said order dated June 13,1955. Resettled order affirmed, with $10 costs and disbursements. Appeal from original order dismissed, without costs. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.